Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (2005/0235938) in view of Nakamura et al. (203/0107353).

Tani discloses a valve opening and closing timing control device  (figure 2) comprising: a driving-side rotating body that rotates synchronously with a crankshaft of an internal combustion engine around a rotating shaft core (32); a driven-side rotating body that rotates integrally with a valve opening and closing camshaft of the internal combustion engine around the same shaft core as the rotating shaft core (36); a gear 
Tani fails to disclose the control unit intermittently performs control to energize the motor for one phase or one phase energization sequentially based on time or rotation angle.
 However, Nakamura teaches the control unit intermittently performs control to energize the motor for each phase sequentially (page 5, claim 1) based on time (page 5, claims 3,4) or rotation angle (by virtue of being at phase intervals of 120 degrees (claim 1; figure 3, numeral 3); that can enable the rotor to produce large power of startup torque (abstract).
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Tani by applying control methodology as taught by Nakamura for such enable the rotor to produce large power of startup torque as taught by Nakamura.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (2005/0235938) in view of JP’782 (JP2013118782) (see Machine Translation).


Tani fails to disclose the control unit intermittently performs control to energize the motor for one phase or one phase energization sequentially based on time or rotation angle.
 However, JP’782 teaches the control unit intermittently performs control to energize the motor for each phase sequentially (translation paragraph 0026) based on time (translation paragraph 0031) or rotation angle (by virtue of being at phase intervals of 120 degrees (paragraph 0029); that provides a motor control device capable of quickly stabilizing a rotor in an initial position before starting rotation (paragraph 0005).
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Tani by applying control methodology as taught by JP’782 to provide quickly stabilization as taught by JP’782.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746